Mr Justice Boggs delivered the opinion oe the Court. The alleged fraudulent transfer of the Farmer City property to the wife of Ira B. White occurred more than two years before the filing of the affidavit. Even though it be a continuing fraud, and as such open to attack by subsequent as well as precedent creditors in accordance with the rule announced in Bostwick v. Blake, 145 Ill. 85, yet it would not constitute a ground for attachment under the statute. Our construction of the statute is, the fraudulent act relied upon must have been committed within two years prior to the filing of the affidavit. A fraudulent transfer not made within that period does not answer the statute, though its character be such that the creditors could prevail in a direct attack upon it. Whether the transaction between Ira and Fred P. White, whereby the latter, as he claimed, became possessed of the goods involved in the interpleader was fraudulent, was a question of fact. Ho propositions of law were presented to the court. It is, therefore, presumed that the trial judge entertained correct views as to the rules of law applicable to the case. We have carefully considered the evidence and find no reason to declare that the finding and judgment is manifestly against the weight thereof. The judgment is affirmed.